PRIVATE PLACEMENT
SUBSCRIPTION AGREEMENT

THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE "ACT"), OR THE LAWS OF ANY STATE, AND ARE BEING ISSUED IN
RELIANCE UPON REGULATION S PROMULGATED UNDER THE ACT. THESE Shares MAY NOT BE
OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE U.S. OR TO U.S.
PERSONS IN THE ABSENCE OF REGISTRATION OR THE AVAILABILITY OF AN EXEMPTION FROM
SUCH REGISTRATION.

IF YOU ARE A CANADIAN QUALIFIED INVESTOR THEN IF THE TOTAL NUMBER OF
SHAREHOLDERS OR SHARES IN CANADIAN HANDS EXCEEDS 10% THE HOLDER OF THESE SHARES
MUST NOT TRADE THE SHARES BEFORE THE DATE THAT IS 4 MONTHS AND A DAY AFTER THE
LATER OF (i) THE DISTRIBUTION DATE, AND (ii) THE DATE THE ISSUER BECAME A
REPORTING ISSUER IN ANY PROVINCE OR TERRITORY IN CANADA.

REQUIREMENTS TO SUBSCRIBE - Subscribers please note that to fulfill this
subscription properly you must (a) read this document carefully and acquire
independent legal and investment advice as this document constitutes a binding
legal document, (b) fill in the amount of Shares subscribed for in the section
"Amount Subscribed and Method of Payment" at page 2 below, (c) check off the
exemption in the appropriate appendix which applies to you as one of a US
(Appendix I) or Canadian (Appendix II) or foreign (Appendix III) subscriber and
sign the appendix, (d) complete the signature and information page at page 3,
and (e) deliver this subscription agreement and payment, in accordance with the
section "Amount Subscribed and Method of Payment" on page 2.

To:

BLACK HAWK EXPLORATION, INC. (referred to as the "Company"), a Nevada company
with an address for notice and delivery located at 8391 Beverly Blvd. Los
Angeles, California, 90048



The Company is offering to eligible investors, including the subscriber
(hereinafter referred to as the "Subscriber") entering into this Subscription
Agreement (the "Agreement") with the Company, on an exempt private placement
basis and on the terms of this Agreement, shares in the capital of the Company
(each, a "Share") at a price of $0.10 per share.

This offering is not subject to the receipt of a minimum subscription amount and
any received subscription monies may be placed into the Company's accounts and
employed by the Company immediately upon receipt and prior to acceptance and
issuance of any Shares. The Company offers, and the Subscriber accepts, the
Shares on the terms and conditions as set forth in this Agreement. This
Agreement is made specifically subject to the terms of the attached Schedule "A"
and Appendices, which are incorporated herein as terms.

AMOUNT SUBSCRIBED AND METHOD OF PAYMENT

1.1 Subscription for Shares. Based upon the terms and representations of this
Agreement given by each party to the other, the Subscriber hereby irrevocably
subscribes for and agrees to purchase Shares, at a subscription price of US$0.10
per Share, for aggregate consideration of $ (the "Subscription Price").

1.2 Method of Subscription. Subscriptions for Shares shall be made by:

(a) delivering to the Company an originally executed copy of this Agreement
(Note - please fill in the above section 1.1, the appropriate attached Appendix
for your exemption category and fully complete the signature and information
page at page 3), and

Page 1

 

 

(b) payment of the Subscription Price in the following manner:

by delivery of a bank draft or cashier's check to "Black Hawk Exploration, Inc."
with the completed Subscription Agreement for the Subscription Price; or

by wire transfer to the Company by the following wiring instructions.

NOTICE - The Subscriber's financial institution may charge a fee to initiate a
wire transfer in accordance with the above wire instructions. In order to
guarantee that the full amount of the Subscription Price representing the Shares
that the Subscriber wishes to purchase is received by the Companies, the
Subscriber should confirm the amount of any such fee and provide to the
financial institution initiating the wire transfer cash in an amount equal to
the Subscription Price plus any such fee charged by such financial institution.
Failure to do so may result in some or all of the Subscriber's subscription for
Shares to be rejected by the Companies for receipt of insufficient funds.

IN WITNESS WHEREOF

the Parties hereto have hereunto set their respective hands and seals in the
presence of their duly authorized signatories effective as at the date first
above written.



SUBSCRIPTION BY SUBSCRIBER

:



SUBSCRIBER STATEMENT

- I, the Subscriber, have sought such independent counsel as I consider
necessary and I have read this Agreement carefully and accept, agree and
acknowledge the representations and terms thereof in full and without exception
and agree that this Agreement constitutes the entire agreement between us and
there are no collateral representations or agreements.



Dated

at , on this day of , 2006.



REMEMBER: The Subscriber must also carefully read Schedule "A" additional terms
of this Agreement and complete and sign the appropriate Appendix to declare his
exemption qualifying the subscriber as an eligible purchaser.


Name of Subscriber - please print

By:
Signature of Subscriber Subscriber's Address




Telephone Number email address






Please print name of signing officer whose
signature appears above if different than
the name of the Subscriber printed above



Acceptance by the Company

:



BLACK HAWK EXPLORATION, INC.

hereby accepts the above subscription by the Subscriber on this _____ day of ,
2006.






By: Authorized Signatory



Page 2

 

 

APPENDIX I

U.S. CERTIFICATE
IN THE MATTER OF BLACK HAWK EXPLORATION INC.


(the "Company")



AND THE UNITED STATES SECURITIES ACT OF 1933

(the "Act")



In addition to the covenants, representations and warranties contained in the
Subscription Agreement to which this Appendix I - "U.S. Certificate" is
attached, the undersigned Subscriber covenants, represents and warrants to the
Company that:



If the Subscriber is a US citizen (or otherwise subject to US jurisdiction) the
Subscriber hereby so declares and further declares that the Subscriber is an
"Accredited Investor" as that term is defined in Regulation D promulgated under
the Act, by virtue of the Subscriber's qualification under one or more of the
following categories (PLEASE CHECK OFF APPROPRIATE CATEGORY):



( ) The Subscriber is a natural person whose individual net worth, or joint net
worth with that person's spouse, at the time of purchase exceeds $1,000,000.

( ) The Subscriber is a natural person who had an individual income in excess of
$200,000 in each of the two most recent years or joint income with that person's
spouse in excess of $300,000 in each of those years and has a reasonable
expectation of reaching the same income level in the current year.

( ) The Subscriber is a corporation, organization described in section 501(c)(3)
of the United States Internal Revenue Code, Massachusetts or similar business
trust, or partnership, not formed for the specific purpose of acquiring the
Shares, with total assets in excess of $5,000,000.

( ) The Subscriber is a trust, with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the Shares, whose purchase is
directed by a sophisticated person.

( ) The Subscriber is a director or executive officer of the Corporation.

( ) The Subscriber is a private business development company as defined in
section 202(a)(22) of the Investment Advisers Act of 1940.

( ) The Subscriber is a bank as defined in section 3(a)(2) of the Act, or a
savings and loan association or other institution as defined in section
3(a)(5)(A) of the Act whether acting in its individual or fiduciary capacity; a
broker or dealer registered pursuant to section 15 of the Shares Exchange Act of
1934; an insurance company as defined in section 2(13) of the Act; an investment
company registered under the Investment Company Act of 1940 or a business
development company as defined in section 2(a)(48) of that Act; a Small Business
Investment Company licensed by the U.S. Small Business Administration under
section 301(c) or (d) of the Small Business Investment Act of 1958; a plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; an
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan

Page 3

 

 

fiduciary, as defined in section 3(21) of such Act, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self- directed plan, with investment decisions made solely
by persons that are accredited investors.

( ) The Subscriber is an entity in which all of the equity owners are accredited
investors under one or more of the categories set forth above.

The statements made in this Certificate are true.

 

DATED , 2006.

 




Name of Subscriber [Please Print]






Signature of Subscriber or Authorized Signatory of Subscriber






Name and Office of Authorized Signatory [Please Print]






Address of Subscriber



Page 4

 

 

APPENDIX II

CERTIFICATE FOR:
INVESTORS IN ALL CANADIAN JURISDICTIONS
IN THE MATTER OF Black Hawk Exploration INC.


(the "Company")



In addition to the Schedule "A" terms in the attached Private Placement
Subscription Agreement, the undersigned Subscriber warrants to the Company, with
the force and solemnity of a statutory oath, on which the Company relies as to
appropriate investment exemption, that the Subscriber is:

1. an "accredited investor", as defined in National Instrument 45-106 Prospectus
and Registration Exemptions ("NI 45-106"), by reason of the fact that the
undersigned Subscriber is (place an "X" on the appropriate line or lines):



(a) a Canadian financial institution, or a Schedule III bank,





(b) the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada),





(c) a subsidiary of any person referred to in paragraphs (a) or (b), if the
person owns all of the voting Shares of the subsidiary, except the voting Shares
required by law to be owned by directors of that subsidiary,





(d) a person registered under the Shares legislation of a jurisdiction of Canada
as an adviser or dealer, other than a person registered solely as a limited
market dealer under one or both of the Shares Act (Ontario) or the Shares Act
(Newfoundland and Labrador),





(e) an individual registered or formerly registered under the Shares legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (d),





(f) the Government of Canada or a jurisdiction of Canada, or any crown
corporation, agency or wholly owned entity of the Government of Canada or a
jurisdiction of Canada,





(g) a municipality, public board or commission in Canada and a metropolitan
commSharey, school board, the Comite de gestion de la taxe scolaire de l'ile de
Montreal or an intermunicipal management board in Quebec,





(h) any national, federal, state, provincial, territorial or municipal
government of or in any foreign jurisdiction, or any agency of that government,



Page 5

 

 



(i) a pension fund that is regulated by either the Office of the Superintendent
of Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada,





(j) an individual who, either alone or with a spouse, beneficially owns,
directly or indirectly, financial assets having an aggregate realizable value
that before taxes, but net of any related liabilities, exceeds $1,000,000,





(k) an individual whose net income before taxes exceeded $200,000 in each of the
2 most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the 2 most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year,





(l) an individual who, either alone or with a spouse, has net assets of at least
$5,000,000,





(m) a person, other than an individual or investment fund, that has net assets
of at least



$5,000,000 as shown on its most recently prepared financial statements,



(n) an investment fund that distributes or has distributed its Shares only to



(i) a person that is or was an accredited investor at the time of the
distribution,

(ii) a person that acquires or acquired Shares in the circumstances referred to
in

sections 2.10 [Minimum amount investment], and 2.19 [Additional investment in
investment funds] of NI 45-106, or

(iii) a person described in paragraph (i) or (ii) that acquires or acquired
Shares under section 2.18 [Investment fund reinvestment] of NI 45-106,



(o) an investment fund that distributes or has distributed Shares under a
prospectus in a jurisdiction of Canada for which the regulator or, in Quebec,
the Shares regulatory authority, has issued a receipt,





(p) a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Company Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be,





(q) a person acting on behalf of a fully managed account managed by that person,
if that person



Page 6

 

 

(i) is registered or authorized to carry on business as an adviser or the
equivalent under the Shares legislation of a jurisdiction of Canada or a foreign
jurisdiction, and

(ii) in Ontario, is purchasing a security that is not a security of an
investment fund,



(r) a registered charity under the Income Tax Act (Canada) that, in regard to
the trade, has obtained advice from an eligibility adviser or an adviser
registered under the Shares legislation of the jurisdiction of the registered
charity to give advice on the Shares being traded,





(s) an entity organized in a foreign jurisdiction that is analogous to any of
the entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function,





(t) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting Shares required by law to be owned by
directors, are persons that are accredited investors,





(u) an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser, or





(v) except in Ontario and Quebec, a person that is recognized or designated by
the Shares regulatory authority as





(i) an accredited investor, or





(ii) for Alberta or British Columbia an exempt purchaser;



or, by the "Family, friends and business associates" exemption, excluding
Ontario and subject to receipt of a section 2.6 of NI 45-106 risk
acknowledgement form for Saskatchewan,

2. the Subscriber is (place an "X" on the appropriate line or lines and complete
the missing information)



(a) a director, executive officer or control person of the issuer, or of an
affiliate;





(b) a spouse, parent, grandparent, brother, sister or child of a director,
executive officer or control person of the issuer, or of an affiliate of the
issuer, namely ________________________________________________________________;
(name of director, executive officer or control person)





(c) a parent, grandparent, brother, sister or child of the spouse of a director,
executive officer or control person of the issuer or of an affiliate of the
issuer, namely



________________________________________________________________;
(name of director, executive officer or control person)

Page 7

 

 



(d) a close personal friend of a director, executive officer or control person
of the issuer or of an affiliate of the issuer, namely
________________________________________________________________;
(name of director, executive officer or control person)





(e) a close business associate of a director, executive officer or control
person of the issuer, or of an affiliate of the issuer, namely
________________________________________________________________;
(name of director, executive officer or control person)





(f) a founder of the issuer or a spouse, parent, grandparent, brother, sister,
child, close personal friend or close business associate of a founder of the
issuer, namely



_____________________________________________________________________;
(name of founder of the issuer)



(g) a parent, grandparent, brother, sister or child of the spouse of a founder
of the issuer, namely
_______________________________________________________________;
(name of the spouse of the founder of the issuer)





(h) a person or company of which a majority of the voting Shares are
beneficially owned by, or a majority of the directors are, persons or companies
described in paragraphs (a) to (g), or





(i) a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons described in paragraphs (a) to (g); or in
Ontario,



3. as defined in section 2.7(1) of NI 45-106 Prospectus and Registration
Exemptions, the Subscriber is (place an "X" on the appropriate line or lines):



(a) a founder of the issuer,





(b) an affiliate of a founder of the issuer,





(c) a spouse, parent, brother, sister, grandparent or child of an executive
officer, director or founder of the issuer, or





(d) a person that is a control person of the issuer;



or in all Canadian jurisdictions,

4. as defined in section 2.24(1) of NI 45-106 Prospectus and Registration
Exemptions, the Subscriber is

(place an "X" on the appropriate line or lines):



(a) an employee of the issuer or a related entity of the issuer,



Page 8

 

 



(b) an executive officer of the issuer or a related entity of the issuer,





(c) a director of the issuer or a related entity of the issuer,





(d) a consultant of the issuer or a related entity of the issuer, or





(e) a permitted assign of a person referred to in (a) - (d) above.



Offering Memorandum for British Columbia, Northwest Territories, New Brunswick,
Nova Scotia and Newfoundland and Labrador Only
-

If an offering memorandum has been provided to the Subscriber, by reason of the
fact that the Subscriber is purchasing the security as principal, an offering
memorandum has been received by the Subscriber and the Subscriber has signed the
required form of risk acknowledgement.

6. Offering Memorandum for Alberta, Manitoba, Northwest Territories, Nunavut,
Prince Edward Island, Quebec and Saskatchewan Only - The Subscriber has received
an offering memorandum, the Subscriber is purchasing as principal, the
Subscriber has signed the required form of risk acknowledgement and the
Subscriber is not created or used solely to purchase or hold Shares in reliance
on the exemption from the dealer registration requirement or the prospectus
requirement set out in subsections 2.9(2) and (4) of NI 45-106 and (place an "X"
on the appropriate line or lines):



The investment cost does not exceed $10,000; or



The Subscriber is an "eligible investor", as defined in section 1.1
[Definitions] of NI 45-106, by reason of the fact that the Subscriber is (place
an "X" on the appropriate line or lines):



(a) a person or company whose



(i)      net assets, alone or with a spouse, in the case of an individual,
exceed $400,000,

(ii) net income before taxes exceeded $75,000 in each of the 2 most recent
calendar years and who reasonably expects to exceed that income level in the
current calendar year, or

(iii) net income before taxes, alone or with a spouse, in the case of an
individual, exceeded $125,000 in each of the 2 most recent calendar years and
who reasonably expects to exceed that income level in the current calendar year,



(b) a person of which a majority of the voting Shares are beneficially owned by
eligible investors or a majority of the directors are eligible investors,





(c) a general partnership in which all of the partners are eligible investors,



Page 9

 

 



(d) a limited partnership in which the majority of the general partners are
eligible investors,





(e) a trust or estate in which all of the beneficiaries or a majority of the
trustees or executors are eligible investors,





(f) an accredited investor,





(g) a person described in section 2.5 [Family, friends and business associates]
of NI 45-106, or





(h) a person that has obtained advice regarding the suitability of the
investment and, if the person is resident in a jurisdiction of Canada, that
advice has been obtained from an eligibility adviser.



and if the issuer is an investment fund,



the investment fund is a non-redeemable investment fund, or a mutual fund that
is a reporting issuer, and in Manitoba, Quebec and Saskatchewan, is an issuer
listed for trading on an exchange or quoted on an over-the-counter market.



The statements made in this Certificate are true.

DATED , 2006.


Name of Subscriber [Please Print]


Signature of Subscriber or Authorized Signatory of Subscriber


Name and Office of Authorized Signatory [Please Print]


Address of Subscriber

Page 10

 

 

APPENDIX III

FOREIGN EXEMPTION CERTIFICATE
IN THE MATTER OF BLACK HAWK EXPLORATION, INC.


(the "Company")



In addition to the covenants, representations and warranties contained in the
Private Placement Subscription Agreement, to which this Appendix is attached,
the undersigned Subscriber covenants, represents and warrants to the Company as
follows:

The Subscriber warrants the Subscriber is not a US or Canadian subscriber. The
Subscriber further warrants that the Subscriber is an eligible exempt investor
under the laws of the Subscriber's country of domicile. The Subscriber therefore
has no restriction in law to his right to subscribe for the Shares and
acknowledges that the Company is relying upon this in issuing the Shares. The
Subscriber advises the Company that the Subscriber is exempt from investment
restriction in the Subscriber's country of domicile by one or more of the
following (check appropriate category):

( ) the Subscriber's domicile laws do not restrict a citizen's investment;

( ) the Subscriber is subscribing for an amount which constitutes an exempt
purchase amount in the Subscriber's jurisdiction which is $ ;

( ) the Subscriber is exempt from registration in his jurisdiction due to his
net wealth (the minimum net amount of which is $ );

( ) the Subscriber is exempt due to a further exemption which is described as:

The statements made in this Certificate are true.

DATED , 2006.


Name of Subscriber [Please Print]


Signature of Subscriber or Authorized Signatory of Subscriber




Name and Office of Authorized Signatory [Please Print]




Address of Subscriber

Page 11

 

 

SCHEDULE "A"

TO THE PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
OF
BLACK HAWK EXPLORATION INC.

Article 1
SUBSCRIPTION FOR Shares AND CONDITIONS OF SUBSCRIPTION

1.1 Acceptance of subscription or return of Subscription Price by the Company.
The Company, upon acceptance by its board of directors of all or part of this
Subscription Agreement, hereby agrees to issue the Shares as fully paid and
non-assessable shares and to refund to the Subscriber any excess subscription
monies of the Subscription Price of any non-accepted portion of this
Subscription Agreement. The Subscriber agrees and directs that where the
Subscriber has omitted to complete certain sections of this Agreement the
Company or its agents may complete such sections from the Company's knowledge or
logic (such as, by way of example only and without limitation, inserting the
number of Shares subscribed based upon the funds tendered) or by direction by
the Subscriber by phone or otherwise.

1.2 Use of Funds before and after acceptance. The subscription monies shall be
advanced immediately to the Company's general fund to reserve the Subscriber's
subscription, shall not be held in trust, may be employed by the Company for its
business purposes immediately and prior to acceptance and shall constitute
solely a reservation of subscription and advance of funds therefore. The
Subscriber shall not demand return of its subscription unless the Shares have
not been issued for a period in excess of one year from the date of this
subscription and such demand may be fulfilled by acceptance and delivery of
subscribed Shares or return of funds, at the sole discretion of the Company. The
Subscriber acknowledges that the funds to be raised from the Shares are to be
employed for the business of the Company in accordance with management's
determination as to the best use of the same for the Company's business plan.
Notwithstanding any disclosure document or offering memorandum or prospectus
provided concurrent with this subscription, the Company reserves the right at
any time to alter its business plan in accordance with management's appreciation
of the market for the goods and services of the Company and the best use of the
Company's funds to advance its business, whether present or future.

1.3 Subscriber's eligibility for subscription. The Subscriber acknowledges and
warrants (and has made diligent inquiries to so determine or has the
sophistication and knowledge to know his status without concern of error), on
which the Company relies, that the Subscriber is purchasing the Shares on a
private basis and without infraction of or impedance by his domicile laws, and,
the Subscriber has completed the appropriate Appendix to this Agreement, and the
completion of the same, whether signed or not, constitutes a true and accurate
statement by the Subscriber.

1.4 Shares issued at different prices and characteristics. The Subscriber
acknowledges that the Company may issue shares at different prices which may
occur sequentially, from time to time, or at the same time and prices in the
future may be lower than now. The Company may also issue offerings which have
warrants, or other benefits, attached and some offerings which do not. Not all
subscribers will receive common shares, or other share classes, of the Company
at the same price and such may be issued at vastly different prices to that of
the Subscriber. For example, the Company will or may issue common shares at
nominal prices as "founder's shares" (which may or will constitute millions of
common shares,

Page 12

 

 

as determined solely by the Company's board) or for developmental assets (which
cannot be valued and so may be assigned a nominal value on the Company's books)
or for services or to attract expertise or management talent or other
circumstances considered advisable by the board of directors of the Company.
Such issuances at different prices are made by the board in its judgment as to
typical structuring for a company such as the Company, to provide incentive,
reward, and to provide a measure of developmental control, to acquire assets or
services which the board considers necessary or advisable for the Company's
development and success, and other such considerations in the board's judgment.
The Company may or will acquire debt and/or undertake equity financings in the
future required or advisable, as determined by the Company's board, in the
course of the Company's business development. The Subscriber acknowledges these
matters, understands that the Subscriber's investment is not necessarily the
most advantageous investment in the Company and authorizes the board of the
Company now and hereafter to use its judgment to make such issuances whether
such issuances are at a lesser, equal or greater price than that of the
Subscriber and whether such is prior to, concurrent with, or subsequent to the
Subscriber's investment.

Article 2
INVESTMENT SUBSCRIPTION TERMS, CORPORATE DISCLOSURE AND GENERAL SUBSCRIBER
ACKNOWLEDGEMENTS AND WARRANTIES

2.1 Release of liability and indemnity. The Subscriber agrees that in
consideration, in part, of the Company's within acceptance of this subscription,
the Subscriber does hereby release, remise and forever discharge the Company and
its subsidiaries, directors, officers, employees, attorneys, agents, executors,
administrators, successors and assigns, of and from all manner of action and
causes of action, suits, debts, dues, accounts, bonds, covenants, trusts,
contracts, claims, damages and demands, whether known or unknown, suspected or
unsuspected and whether at law or in equity, which against the Company and/or
any of its subsidiaries, directors, officers, employees, attorneys, agents,
executors, administrators, successors and assigns, the Subscriber ever had, now
has, or which the Subscriber or any of them hereafter can, shall or may have by
reason of any matter arising from the within subscription or the use of funds or
the operation of the Company (collectively, the "Release") except only for gross
negligence or fraud (and such shall constitute only objective willful act of
objective material wrongdoing, and such exception shall only apply against the
Company committing such gross negligence or fraud). The Subscriber shall hold
harmless and indemnify the Company from and against, and shall compensate and
reimburse the same for, any loss, damage, claim, liability, fee (including
reasonable attorneys' fees), demand, cost or expense (regardless of whether or
not such loss, damage, claim, liability, fee, demand, cost or expense relates to
a third-party claim) that is directly or indirectly suffered or incurred by the
Company, or to which the Company becomes subject, and that arises directly or
indirectly from, or relates directly or indirectly to, any inaccuracy in or
breach of any representation, warranty, covenant or obligation of the Subscriber
contained in this Agreement. This Release is irrevocable and will not terminate
in any circumstances.

2.2 The Subscriber's representations, warranties and understandings. The
Subscriber acknowledges, represents and warrants to the Company and understands
that:

(a) Experience and counsel. The Subscriber has the requisite knowledge and
experience in financial and business matters for properly evaluating the risks
of an investment in the Company and has sought all such counsel as the
Subscriber has considered advisable.

Page 13

 

 

(b) Adequacy of information. The Subscriber has been given the opportunity to
ask questions of, and to receive answers from, the Company concerning the terms
and conditions of the offering and the Subscriber has received all information
regarding the Company reasonably requested by the Subscriber in order to
evaluate an investment in the Company.

(c) Independent investigation. In making a decision to invest in the Company the
Subscriber has relied solely upon independent investigations made by the
Subscriber, and the particular tax consequences arising from an investment in
the Company will depend upon the Subscriber's individual circumstances and is at
his sole risk.

(d) Principal. The Subscriber is purchasing the Shares as principal for the
Subscriber's own account and not for the benefit of any other person, except as
otherwise stated herein, and not with a view to the resale or distribution of
all or any of the Shares.

(e) Decision to purchase. The decision of the Subscriber to enter into this
Agreement and to purchase Shares pursuant hereto has been based only on the
representations of this Agreement and any accompanying offering memorandum, if
any. It is not made on other information relating to the Company and not upon
any oral representation as to fact or otherwise made by or on behalf of the
Company or by any person which contradicts this Agreement or any offering
memorandum. The Subscriber agrees that the Company assumes no responsibility or
liability of any nature whatsoever for the accuracy, adequacy or completeness of
any business plan information which has been created based upon the Company's
management experience. In particular, and without limiting the generality of the
foregoing, the decision to subscribe for Shares has not been influenced by:

(i) newspaper, magazine or other media articles or reports related to the
Company or their businesses;

(ii) promotional literature or other materials used by the Company for sales or
marketing purposes; or

(iii) any representations, oral or otherwise, that the Company will become a
listed company, that any of the Shares will be repurchased or have any
guaranteed future realizable value or that there is any certainty as to the
success of the Company or the liquidity or value of any of the Shares of the
Company.

(f) Advertisements. The Subscriber acknowledges that the Subscriber has not
purchased Shares as a result of any general solicitation or general advertising,
including advertisements, articles, notices or other communications published in
any newspaper, magazine or similar media or broadcast over radio or television,
or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising.

(g) Information not received. The Subscriber has not received, nor has the
Subscriber requested, nor does the Subscriber have any need to receive, any
offering memorandum or any other document (other than documents the content of
which is prescribed by statute or regulation) describing the business and
affairs of the Company which has been prepared for delivery to, and review by,
prospective purchasers in order to assist them in making an investment decision
in respect of the Shares, and the Subscriber has not become aware of any
advertisement in printed media of general and regular paid circulation, radio or
television with respect to the distribution of the Shares.

Page 14

 

 

(h) Economic risk. The Subscriber has such knowledge and experience in financial
and business affairs as to be capable of evaluating the merits and risks of the
Subscriber's investment in and to any of the Shares, and the Subscriber is able
to bear the economic risk of a total loss of the Subscriber's investment in and
to any of the Shares. The Subscriber understands that an investment in any of
the Shares is a speculative investment and that there is no guarantee of success
of the plans of the Company's management. Such plans are an effort to apply
present knowledge and experience to project a future course of action which is
hoped will result in financial success employing the Company's assets and with
the present level of management's skills and of those whom the Company will need
to attract (which cannot be assured). Additionally, all plans are capable of
being frustrated by new or unrecognized or unappreciated present or future
circumstances which can typically not be predicted, accurately or at all.

(i) No Representations as to resale. No person has made to the Subscriber any
written or oral representations:

(i) that any person will resell or repurchase any of the Shares;

(ii) that any person will refund the purchase of any of the Shares;

(iii) as to the future price or value of any of the Shares; or

(iv) that any of the Shares will be listed and posted for trading on any stock
exchange, over-the-counter or bulletin board market, or that application has
been made to list and post any of the Shares for trading on any stock exchange,
over-the-counter or bulletin board market.

(j) Resale restrictions. The Subscriber has been independently advised as to the
applicable hold period imposed in respect of the Shares by Shares legislation in
the jurisdiction in which the Subscriber resides and confirms that no
representation has been made respecting the applicable hold periods for the
Shares (including their component parts) and is aware of the risks and other
characteristics of the Shares and of the fact that the Subscriber may not be
able to resell the Shares except in accordance with the applicable Shares
legislation and regulatory policy. In this regard the Subscriber agrees that if
the Subscriber decides to offer, sell or otherwise transfer any of the Shares,
the Subscriber will not offer, sell or otherwise transfer any of such Shares,
directly or indirectly, in the U.S. or to U.S. residents unless:

(i) the sale is to the Company;

(ii) the sale is made outside the United States in compliance with the
requirements of Rule 904 of Regulation S under the United States Shares Act of
1933 (the "1933 Act") and in compliance with applicable state Shares laws;

(iii) the sale is made pursuant to an exemption from registration under the 1933
Act provided by Rule 144 thereunder and in compliance with applicable state
Shares laws; or

(iv) with the prior written consent of the Company, the sale is made pursuant to
another applicable exemption from registration under the 1933 Act and in
compliance with applicable state Shares laws.

(k) Reports and undertakings. If required by applicable Shares legislation,
policy or order or by any Shares commission, stock exchange or other regulatory
authority, the Subscriber will execute and otherwise assist the Company in
filing such reports, undertakings and other documents as may be reasonably
required with respect to the issue of the Shares.

Page 15

 

 

(l) No prospectus filing. The Subscriber acknowledges that this is an offering
made on a private basis without a prospectus and that no federal, state,
provincial or other agency has made any finding or determination as to the
merits of the investment nor made any recommendation or endorsement of the
Shares, and that:

(i) the Subscriber may be or is restricted from using most of the civil remedies
available under applicable Shares legislation;

(ii) no Shares commission or similar regulatory authority has reviewed or passed
on the merits of the Shares;

(iii) the Subscriber may not receive information that would otherwise be
required to be provided to the Subscriber under such Shares legislation; and

(iv) in addition to releases contained in this Agreement, the Company is
relieved from certain obligations that would otherwise apply under applicable
Shares legislation.

(m) Withdrawal. This Agreement is given for valuable consideration and, except
as permitted by this Agreement, shall not be withdrawn or revoked by the
Subscriber once tendered to the Company with the Subscription Price.

(n) Disclosure of Subscriber information. By providing personal information to
the Company, the Subscriber and each person for whom it is contracting is
consenting to the Company's collection, use and disclosure of that information
for the purpose of the subscription of the Shares, the offering and general
corporate purposes. The Subscriber, and each person for whom it acts, consents
to disclosure of personal information by the Company to regulators or any other
person or entity the Company considers advisable or necessary for their Shares,
corporate or other purposes.

(o) Waiver of pre-emptive rights. The Subscriber hereby grants, conveys and
vests unto the President of the Company, or unto such other nominee or nominees
of the President as he may determine from time to time, in the President's sole
and absolute discretion, to the extent permitted by law, the right to act as the
Subscriber's power of attorney solely for the purpose of waiving any prior or
pre-emptive rights which the Subscriber may have to further issues of equity or
debt by the Company under applicable corporate and Shares laws.

(p) Age of majority. The Subscriber, if an individual, has attained the age of
majority and is legally competent to execute this Agreement and to take all
actions required pursuant hereto.

(q) Authorization and formation of subscriber. The Subscriber, if a corporation,
partnership, trust or other form of business entity, is authorized and otherwise
duly qualified to purchase and hold the Shares, and such entity has not been
formed for the specific purpose of acquiring Shares in this issue and has not
acted to acquire Shares in this issue in violation of the provisions of
Regulation S or Rule 144 under the Shares laws of the United States or in
violation of any of the exemptions provided by the Shares laws of any other
jurisdiction. If the Subscriber is one of the aforementioned entities it hereby
agrees that, upon request of the Company, it will supply the Company with any
additional written information that may be requested by the Company. In
addition, the entering into of this Agreement and the transactions contemplated
hereby will not result in the violation of any of the terms of and provisions of
any law applicable to, or the constating documents, if a corporation, of, the
Subscriber or of any agreement, written or oral, to which the Subscriber may be
a party or by which the Subscriber may be bound.

(r) Legal obligation. This Agreement has been duly and validly authorized,
executed and delivered by and constitutes a legal, valid, binding and
enforceable obligation of the Subscriber.

Page 16

 

 

(s) Compliance with applicable laws. The Subscriber knows of no reason (and is
sufficiently knowledgeable to determine the same or has sought legal advice) why
the delivery of this Agreement, the acceptance of it by the Company and the
issuance of the Shares to the Subscriber will not comply with all laws
applicable to the Subscriber and the Subscriber has no reason to believe that
the Subscriber's subscription hereby will cause the Company to become subject to
or required to comply with any disclosure, prospectus or reporting requirements
or to be subject to any civil or regulatory review or proceeding. In addition,
the Subscriber will comply with all applicable Shares laws and will assist the
Company in all reasonable manners to comply with all applicable Shares laws.

(t) Encumbrance or transfer of Shares. The Subscriber will not sell, assign,
gift, pledge or encumber in any manner whatsoever any of the Shares herein
subscribed for except in accordance with applicable Shares legislation and this
Agreement.

2.3 Truth of Subscriber's representations and warranties. The Subscriber
understands that the Company will rely on the acknowledgments, representations
and covenants of the Subscriber contained in this Agreement in determining
whether a sale of the Shares to the Subscriber is in compliance with applicable
Shares laws and in the best interest of the Company. All of the information set
forth in this Agreement with respect to the Subscriber are correct and complete
as of the date hereof and if there should be any material change in such
information prior to the acceptance of this Agreement by the Company the
Subscriber will immediately furnish the revised or corrected information to the
Company.

Article 3
RESTRICTED COMMON SHARES AND RESTRICTED DISPOSITION

3.1 U.S. law application. If or as the Company is or may become a U.S. company
or otherwise a company whose Shares are or may be subject to U.S. law, the
Subscriber hereby agrees, represents and warrants to the Company as follows:

(a) If Subscriber is representing that he is not a U.S. person then such
representation is true and (i) Subscriber is not a U.S. Person as defined in
Rule 902 of Regulation S ("Regulation S") under the 1933 Act, which definition
includes, but is not limited to, any natural person resident in the United
States, any corporation or partnership incorporated or organized under the laws
of the United States, or any estate or trust of which any executor,
administrator or trustee is a U.S. Person; (ii) is not purchasing any of the
Shares for the account or benefit of any U.S. Person or for offering, resale or
delivery for the account or benefit of any U.S. Person or for the account of any
person in any jurisdiction; and (iii) was not offered any Shares in the United
States and was outside the United States at the time of execution and delivery
of this Subscription Agreement.

(b) The Subscriber acknowledges that the Shares have not been registered under
the 1933 Act and the Company has no obligation or present intention of filing a
registration statement under the 1933 Act in respect of the Shares. The
Subscriber agrees to resell the Shares only in accordance with the provisions of
applicable Shares laws, pursuant to a registration under the 1933 Act, or
pursuant to an available exemption from such registration (in particular the
provisions of Regulation S or Rule 144, as applicable), and that hedging
transactions involving the Shares may not be conducted unless in compliance with
the 1933 Act. The Subscriber understands that any certificate representing the
Shares will bear a legend setting forth the foregoing restrictions. The
Subscriber understands that the Shares are restricted Shares within the meaning
of Rule 144 promulgated under the 1933 Act, that the exemption from registration
under Rule 144 will not be available in any event for at least one year from the
date of purchase and payment of the Shares by the Subscriber, and other terms
and conditions of Rule 144 are

Page 17

 

 

complied with, and that any sale of the Shares may be made by the Subscriber
only in limited amounts in accordance with such terms and conditions and even
then may not be available unless (i) a public trading market then exists for the
common stock of the Company that issued such Shares, (ii) adequate information
concerning the Company that issued such Shares is then available to the public
and (iii) other terms and conditions of Rule 144 are complied with.

(c) The Subscriber further acknowledges and understands that, without in any way
limiting the acknowledgements and understandings as set forth hereinabove, the
Subscriber agrees that the Subscriber shall in no event make any disposition of
all or any portion of the Shares which the Subscriber is acquiring hereunder
unless and until:

(i) there is then in effect a "Registration Statement" under the 1933 Act
covering such proposed disposition and such disposition is made in accordance
with said Registration Statement; or

(ii) (A) the Subscriber shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, (B) the Subscriber shall
have furnished the Company with an opinion of the Subscriber's own counsel to
the effect that such disposition will not require registration of any such
Shares under the 1933 Act and (C) such opinion of the Subscriber's counsel shall
have been concurred in by counsel for the Company and the Company shall have
advised the Subscriber of such concurrence.

3.2 Legending of the Shares. The Subscriber agrees and understands that the
certificates representing the Shares will be stamped with the following legend
(or substantially equivalent language) restricting transfer in the following
manner:

"The transfer of the Shares represented by this certificate is prohibited except
in accordance with the provisions of Regulation S promulgated under the United
States Shares Act of 1933, as amended (the "1933 Act"), pursuant to registration
under the 1933 Act or pursuant to an available exemption from registration. In
addition, hedging transactions involving such Shares may not be conducted unless
in compliance with the 1933 Act."

In addition, the Subscriber also acknowledges and understands that the
certificates representing the Shares may also be required to be stamped with the
following legend (or substantially equivalent language) restricting transfer in
the following manner in the provinces and territories of Canada:

"Unless permitted under Shares legislation, the holder of this security must not
trade the security before the date that is four months and a day after the later
of (i) the distribution date, and (ii) the date the issuer became a reporting
issuer in any province or territory in Canada."

3.3 Company permission for transfer. The Subscriber agrees that unless and until
there is a public market for the Company's Shares and a Registration Statement
is in effect for the Subscriber's Shares received from the Company, the
Subscriber may not sell such Shares without prior notice to the Company and
until the Company's counsel is satisfied that the Subscriber may lawfully sell
the Shares. The Subscriber acknowledges that this is an effort by the Company to
protect itself but that the Company nor its counsel is in control of the facts
of the sale and may themselves make error in law and neither the Company nor its
counsel hold out that any permission constitutes advice to the Subscriber that
he may in fact sell and all risks of the sale, legal and otherwise, reside
solely with the Subscriber.

Page 18

 

 

Article 4
GENERAL PROVISIONS

4.1 Address for delivery. Each notice, demand or other communication required or
permitted to be given under this Agreement shall be in writing and shall be sent
by delivery (electronic or otherwise) or prepaid registered mail deposited in a
post office addressed to the Subscriber or the Company at the address specified
in this Agreement. The date of receipt of such notice, demand or other
communication shall be the date of delivery thereof if delivered, or, if given
by registered mail as aforesaid, shall be deemed conclusively to be the fifth
day after the same shall have been so mailed, except in the case of interruption
of postal services for any reason whatsoever, in which case the date of receipt
shall be the date on which the notice, demand or other communication is actually
received by the addressee. Each party to this Agreement may, at any time, and
from time to time notify the other party in writing of a change of address and
the new address to which notice shall be given to it thereafter until further
change.

4.2 Gender and number. This Agreement is to be read with all changes in gender
or number as required by the context and the gender of the Subscriber.

4.3 Governing law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada and the federal laws of the
United States applicable therein. Any dispute regarding matters as between the
Subscriber and the Company, whether as a subscriber or securityholder and
whether arising under this Agreement or pursuant to securityholder rights
pursuant to the constating documents of the Company or applicable law, shall be
adjudicated exclusively in the Courts of the State of Nevada, unless the Company
shall permit otherwise.

4.4 Representation and conflict. It is hereby acknowledged by each of the
parties hereto that the Subscriber has obtained independent legal advice with
respect to its review and execution of this Agreement.

4.5 Survival of Agreement terms. The covenants, representations and warranties
contained herein shall survive the closing of the transactions contemplated
hereby. The terms of this Agreement shall bind the Subscriber, and any successor
or assignee, from the date of tendering to the Company and both before and after
issuance of the Shares, and shall continue to bind until sale or other
disposition of all the Shares by the Subscriber but that certain provisions,
such as the release, indemnity and confidentiality provisions of this Agreement
shall continue to bind for a period of ten (10) years after the sale or other
disposition of the Shares.

4.6 Enforceability. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect or limit the validity or
enforceability of the remaining provisions of this Agreement.

4.7 Counterparts. This Agreement may be signed by the parties hereto in as many
counterparts as may be necessary, each of which so signed shall be deemed to be
an original, and such counterparts together shall constitute one and the same
instrument and notwithstanding the date of execution will be deemed to bear the
execution date as set forth in this Agreement. This Agreement may also be
executed and exchanged by facsimile and such facsimile copies shall be valid and
enforceable agreements.

Page 19

 

 

4.8 Entire Agreement. This Agreement constitutes the only agreement between the
parties with respect to the subject matter hereof and shall supersede any and
all prior negotiations and understandings. There are no collateral agreements or
understandings hereto and this Agreement, and the documents contemplated herein,
constitutes the totality of the parties' agreement.

4.9 Amendments. This Agreement may be amended or modified in any respect by
written instrument only. The Company may give notice of an amendment to the
terms of this Agreement by delivery to the Subscriber of the intended amendment
addendum. In the event that the Subscriber does not refuse the amendment within
fifteen (15) days of delivery of the proposed amendment then this Agreement will
be amended to the proposed terms without any further act required by the
Subscriber.

4.10 Successors and assigns. The terms and provisions of this Agreement shall be
binding upon and enure to the benefit of the Subscriber, the Company and its
successors and lawfully permitted assigns. This Agreement shall not be
assignable by any party without the written consent of the other parties hereto.
The benefit and obligations of this Agreement, insofar as they extend to or
affect the Subscriber, shall pass with any assignment or transfer of any of the
Shares in accordance with the terms of this Agreement, except as otherwise noted
in this Agreement.

4.11 Time of the essence. Time is of the essence in this Agreement.

Page 20